internal_revenue_service p o box cincinnati oh release number release date date date legend y country z amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate a fellowship program you indicate that the purpose of the program is to provide fellowship grants to individuals to help increase gender diversity in universities in y in the areas of science and engineering by supplementing the post-doctoral research stipend offered at the university where they have been accepted to research you plan to award z new fellowships each year and the amount of the stipends are varied depending upon the available funds the applicants must meet the following criteria a are post-doctoral researchers who are residents of y b demonstrate financial needs c are women d received their phd from a y research university in the last three years in the fields of mathematics computing sciences or engineering and e have been accepted to continue their research at a university outside of y individuals who are employed by you employed by organizations controlled by your director s members of your board_of directors or related by blood or marriage to employees or your directors or organizations controlled by your director s will not be eligible for the grants applicants will be assessed based on a the quality of completed research b the relevance of their post-doctoral research plan and c their long term goals with respect to their research work preference will be given to candidates who intend to become a professor at a university in y in the fields of mathematics computing or engineering after the completion of their fellowship the fellowship_grant may be extended for one more year based on progress made on the grantee’s research plan you will require each recipient to sign a grant agreement before any funds are disbursed you will require periodic reports as specified in the grant agreement and will monitor and evaluate the expenditures of the funds and the progress made by each recipient you will require the supervising faculty_member or other appropriate university official to review and approve the reports prepared by the fellow any apparent misuse of grant funds will be promptly investigated if you discover that funds have been misused you will require the recipient to return the funds immediately and you will make no further distributions to that recipient you plan to appoint six to eight members of the selection committee who are distinguished researchers in mathematics computing and other relevant fields the selection committee will analyze the applications and interview candidates who are potential awardees no person on the selection committee will be in a position to derive private benefit directly or indirectly if certain potential grantees are selected over others basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - aschoiarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a-specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient letter catalog number 58222y to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representatives as indicated in your power_of_attorney letter catalog number 58222y please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
